FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                  December 12, 2014
                     UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                    TENTH CIRCUIT


 BOBBY GREEN,

          Petitioner - Appellant,
                                                        No. 14-6192
 v.                                             (D.C. No. 5:13-CV-00756-M)
                                                       (W.D. Okla.)
 ROBERT C. PATTON, Director DOC,

          Respondent - Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      After pleading guilty to state drug charges Bobby Green won a partially

suspended sentence and probation. Soon, though, the state alleged that Mr. Green

had committed more drug crimes, violating the terms of his probation and

warranting revocation of his suspended sentence. Mr. Green sought to avoid this

result, arguing that the government’s evidence against him stemmed from a

Fourth Amendment violation and should be suppressed. The state court disagreed

and proceeded to revoke Mr. Green’s suspended sentence. After failing to

overturn this result on appeal in state court, Mr. Green sought habeas corpus


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
relief in federal district court under 28 U.S.C. § 2254. But that court eventually

denied Mr. Green’s requested relief, too, as well as his later request for a

certificate of appealability.

      Mr. Green now renews his COA request before us, but before we may grant

it he must make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253. And that he has not done. As the district court explained, the

Oklahoma courts afforded Mr. Green a full and fair opportunity to litigate his

Fourth Amendment claim — and in those circumstances federal courts are

precluded from granting federal habeas relief on Fourth Amendment claims. See

Stone v. Powell, 428 U.S. 465, 494 (1976). Mr. Green separately contends that

the Oklahoma trial court abused its discretion when it decided to revoke his

suspended sentence in full rather than in part. But Mr. Green failed to pursue this

argument in district court. Neither, in any event, does he seek to explain to us

how the state court’s actions might violate the federal Constitution or laws,

prerequisites to federal habeas relief.

      Mr. Green’s request for a COA is denied, as is his motion to proceed in

forma pauperis, and this appeal is dismissed. Mr. Green is reminded that he must

pay the filing fee in full.

                                          ENTERED FOR THE COURT


                                          Neil M. Gorsuch
                                          Circuit Judge

                                           -2-